Citation Nr: 1508435	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

Bilateral hearing loss is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran served in combat during the Vietnam Era and was awarded the Combat Infantryman Badge (CIB).  He served as an Infantryman Indirect Fire Crewman and reported that he was a gunner.  The CIB is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  In this case, the Board has converted, as indicated below, the Veteran's induction examination.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves.

On his induction into active duty examination in October 1967, audiological testing revealed that puretone thresholds, in decibels, were (converted) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
n/a
5
LEFT
30
15
15
n/a
20

When his hearing acuity was retested on discharge in May 1969, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
20
LEFT
20
10
20
20
20

In viewing the two tests, there was a change/shift in his hearing acuity when comparing the results of his exit and entrance examinations at various Hertz.  However, hearing loss within 38 C.F.R. § 3.385 was not shown.  That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A May 2010 post-service examinations shows hearing loss per 38 C.F.R. § 3.385.  The examiner opined (including in an addendum opinion) that the hearing loss was not related to service based on a finding that the Veteran's hearing was within normal limits on separation, since noise induced hearing loss happens immediately, and since there is no scientific support that it occurs later.  It was also noted that tinnitus (which is service-connected) is not a known causative factor.  However, the examiner did not explain the specific shift in hearing acuity in context with the Veteran's inservice duties which included acoustic trauma and his contentions of hearing loss from that time.  Instead, the examiner stated that there was no significant shift in Hertz values with no commentary regarding the shifts shown, as noted above.  As such, the probative value of that opinion is diminished.  

There is no question the Veteran had inservice acoustic trauma as a gunner and assistant gunner during combat.  He reports that he experienced acoustic trauma which resulted in hearing loss at that time and since then.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

And as already explained, competent lay evidence may establish the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  

Bilateral hearing loss is the type of medical condition that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of in-service noise exposure are competent, so, too, are his statements that he had bilateral hearing loss during service, following that noise exposure.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disability of bilateral hearing loss during service.  He has credibly stated that he experienced hearing loss following loud combat noises.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry and vehicles are consistent with the circumstances, conditions, and hardships of his service and were conceded with the grant of service connection for tinnitus.  Thus, there is credible evidence that bilateral hearing loss occurred after acoustic trauma during his service.  As to continued hearing loss after service, he essentially indicates this condition continued and even worsened.

The Board finds that given above evidence combined with the claim that he has continued to experience hearing loss during the many years since his service and the lack of post-service noise exposure, the Board finds that his statements are credible and, thus, ultimately probative and add favorable weight to the claim, and equally probative weight as the incomplete VA medical opinion.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

For these reasons and bases, the Board finds that the acoustic trauma in service, as conceded by VA in light of the Veteran's combat service, resulted in bilateral hearing loss which, as a "disability" began during service.  See Reeves.  Since the Board also accepts that this disability continued thereafter, per the probative lay evidence, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of bilateral hearing loss.  Walker, supra.  Although there is a contradictory medical opinion with regards to the etiology of the hearing loss, the Board concludes this opinion has diminished probative value due to the examiner's failure to completely address the Veteran's specific decibel loss during service regarding whether it was a result or consequence of his claimed injury, acoustic trauma.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  In addition, the examiner apparently did not accept that the Veteran's reports of hearing loss in service represented actual disability incurrence at that time.  Due to the incomplete nature of this examination report, the Board finds it equally as probative as the positive lay evidence.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


